TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00718-CV



 Becky White McWilliams, a/k/a Rebecca Lawson White, f/d/b/a White Food Group, Ltd.,
                            f/d/b/a Cheddar’s, Appellant

                                                 v.

   The State of Texas; The City of Lubbock, Texas; and The County of Lubbock, Texas,
                                       Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. D-1-GV-09-000923, HONORABLE JON N. WISSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Becky White McWilliams, a/k/a Rebecca Lawson White, f/d/b/a White

Food Group, Ltd., f/d/b/a Cheddar’s has filed a motion requesting that this appeal be dismissed. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                                      ____________________________________

                                                      Diane M. Henson, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Dismissed on Appellant’s Motion

Filed: August 26, 2011